DA 15-0039                                        12/16/2016

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2013 MT 316
                                                                                 Case Number: DA 15-0582




IN THE MATTER OF:

Z. F.,

         Respondent and Appellant.


APPEAL FROM:     District Court of the Eighth Judicial District,
                 In and For the County of Cascade, Cause No. DI 15-0022
                 Honorable Dirk M. Sandefur, Presiding Judge


COUNSEL OF RECORD:

          For Appellant:

                 Michael J. Moore; Missoula, MT

          For Appellee:

                 Tim Fox; Helena ,MT; Eileen Joyce; Butte, MT Jordan Rhodes Kilby;
                 Missoula, MT



                                             Submitted on Briefs: [SubmissionDate]

                                                        Decided:


Filed:

                 __________________________________________
                                   Clerk